Mikoll, J. P.
Appeal from an order of Family Court of Saratoga County (Austin, J.), entered September 24, 1992, which, in a proceeding pursuant to Family Court Act article 4, inter alia, dismissed respondent’s cross application for various relief under the Family Court Act.
The order appealed from, entered September 24, 1992, is a nonfinal order and is thus not appealable to this Court (see, Family Ct Act § 1112; Matter of Zavistowski v Zavistowski, 54 AD2d 986).
Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.